Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SUPPLEMENT Dated September 8, 2008 To The Current Prospectuses For Access One Galaxy Premium Plus DVA Series 100 Value Issued By ING USA Annuity and Life Insurance Company Through Its Separate Account B This supplement updates the prospectus and is also notice of reorganization of two investment portfolios that were at one time available under your variable annuity contract, effective September 8, 2008 . Please read it carefully and keep it with your copy of the prospectus for future reference. If you have any questions, please call our Customer Contact Center at 1-800-366-0066. The following investment portfolios are now available. Information about them is hereby added to either Appendix B  The Investment Portfolios or under The Investment Portfolios section of the prospectus, as applicable (and their names are hereby added to the list of available investment portfolios towards the front of the prospectus). Fund Name and Investment Adviser/Subadviser Investment Objective ING Variable Portfolios, Inc. 7337 E. Doubletree Ranch Road, Scottsdale, AZ 85258 ING Lehman Brothers U.S. Aggregate Bond Index Seeks investment results (before fees and expenses) that Portfolio correspond to the total return of the Lehman Brothers U.S. (Class S) Aggregate Bond Index. Investment Adviser: ING Investments, LLC Investment Subadviser: Lehman Brothers Asset Management LLC ING Russell TM Small Cap Index Portfolio Seeks investment results (before fees and expenses) that (Class S) correspond to the total return of the Russell 2000 Index. Investment Adviser: ING Investments, LLC Investment Subadviser: ING Investment Management Co. ING Variable Funds ING VP Growth and Income Portfolio Seeks to maximize total return through investments in a (Class S) diversified portfolio of common stocks and securities convertible into common stock. Investment Adviser: ING Investments, LLC Investment Subadviser: ING Investment Management Co. GW  150765 1 09/08 IMPORTANT INFORMATION REGARDING REORGANIZATIONS On March 27, 2008, the Board of Trustees of the ING Capital Guardian U.S. Equities Portfolio (Class S) approved a proposal to reorganize the ING Capital Guardian U.S. Equities Portfolio (Class S) with and into the ING VP Growth and Income Portfolio (Class S), which was approved at a special meeting of shareholders on July 29, 2008. Please note that after the close of business on September 5, 2008, the following Disappearing Portfolio will reorganize into and become part of the following Surviving Portfolio: Disappearing Portfolio Surviving Portfolio ING Capital Guardian U.S. Equities Portfolio ING VP Growth and Income Portfolio (Class S) (Class S) On March 27, 2008, the Board of Trustees of the ING Wells Fargo Disciplined Value Portfolio (Class S) approved a proposal to reorganize the ING Wells Fargo Disciplined Value Portfolio (Class S) with and into the ING Pioneer Mid Cap Value Portfolio (Class S), which was approved at a special meeting of shareholders on July 29, 2008. Please note that after the close of business on September 5, 2008, the following Disappearing Portfolio will reorganize into and become part of the following Surviving Portfolio: Disappearing Portfolio Surviving Portfolio ING Wells Fargo Disciplined Value Portfolio ING Pioneer Mid Cap Value Portfolio (Class S) (Class S) Accordingly, all references to the Disappearing Portfolios in the prospectus are hereby deleted. Unless you provide us with alternative allocation instructions, any allocations directed to either of the Disappearing Portfolios after the date of the reorganization will be automatically allocated to the respective Surviving Portfolios. You may give us alternative allocation instructions at any time by contacting our Customer Contact Center at 1-800-366-0066. 2 09/08
